Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylinder liner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The phases “drive piston” and “compression piston” are both used to describe component 28.
The phrases “front plunger” and “displacement plunger” are both used to describe component 52.
The phrases “plunger spring” and “compression spring” are both used to describe component 58
Typos in [0057] In the example shown, compression cylindrical drive assembly 73 includes a cylinder liner 74 cap . 
Appropriate correction is required.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
Typo: “configured to drive 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase: a mass of the auxiliary mass and spring rates of the drive spring and the plunger spring are selected to introduce a predetermined phase shift of motion of the displacer relative to motion of the moving component of the compressor both of which are driven back and forth periodically is indefinite. When using a spring-mass sub-system to shift phase, any change to the mass of the mass and/or spring rates of the springs inherently adjust the phase shift provided by the system. Therefore, any recitation of a spring-mass-spring phase shifter meets the limitation of a mass of the auxiliary mass and spring rates of the drive spring and the plunger spring are selected to introduce a predetermined phase shift of motion. In addition, selecting or altering the mass of a mass or the spring rate of a spring 
cylinder liner is indefinite. In the interest of compact prosecution, cylinder liner will be interpreted interchangeably with cylinder wall: as the cylinder boundary parallel to the longitudinal axis.
Claim 11 recites the limitation “the predetermined phase shift is selected to optimize a coefficient of performance of the device” which is a subjective limitation.  The specification does not provide any standard for determining the scope of “optimize” because it requires a comparison with other similar structures.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgments without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  The applicant may overcome the rejection by providing evidence that the meaning of the term can be ascertained by one having ordinary skill in the art or by amending the claim to remove the subjective limitation.  See MPEP 2173.05(b) III.  For the purposes of examination, this limitation will be interpreted as functional language, where if the structure recited in the reference is substantially identical to that of the claims, the structure would be capable of leading to a phase shift that is able to optimize a coefficient of performance.
Claim 16 recites the limitation “a regenerative heat exchanger or a regenerator”, which is indefinite because claim 1 already requires a regenerative heat exchanger in the displacer and a regenerative heat exchanger is another term for a 
Regarding claims 2-7, 9-10, and 12-17, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for depending on a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10 - 13, and 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5177971) Kiyota hereafter referred to as Kiyota in view of (US 5251883) Simon et al. hereafter referred to as Simon.

A cryogenic refrigerator device comprising: a housing (housing 10) that is configured to enclose a gaseous working agent col 1, line 34-36 “In the entire inside of the compressor 1 is sealed a working gas, such as a helium gas, having a high pressure.”; a positive displacement compressor (compressor 1), having a moving component (piston 5) configured to be driven back and forth col 1 line 14 “a piston 5 which reciprocates in the cylinder 4” within the housing (housing 10) along a longitudinal axis of the device by a linear electromagnetic actuator col 1 line 29-31 “The movable coil 8 is constructed so that it can reciprocates in an axial direction of the piston 5 in a gap 16 formed in the magnetic circuit 15”; a displacer (displacer 20) that includes a regenerative heat exchanger (regenerator 23) and that is configured to slide back and forth along the longitudinal axis col 2, line 23-24 “causes the displacer 20 to reciprocate in the cold finger 2 in its axial direction” within a cold finger (cold finger 2) that is connected to a distal end fig 1 clearly shows a regenerative heat exchanger (regenerator 23) that is configured to slide back and forth within a cold finger (cold finger 2) that is distal to the rest of the cryogenic refrigerator device of the housing col 1 line 44-45 “a displacer 20 which reciprocates in the cold cylinder 18”, wherein a proximal end of the displacer (displacer 20) is connected to a displacer plunger that includes a bore (gas passage holes 24) that enables flow of the working agent between the regenerative heat exchanger and a warm chamber col 1 line 54-56 “The cold space 21 and the hot space 22 communicate with the regenerator 23 through the gas passage holes 24” that is proximal to the displacer plunger. Because applicant placed an auxiliary mass between the compression chamber 17 and the hot space 22 taught by Kiyota, the 
Kiyota further teaches motion of the moving component of the compressor (piston 5) is transmitted to the displacer (displacer 20), wherein the auxiliary mass includes a bore (connecting pipe 3) to enable the working agent to flow between col 2 line 33-34 “The working gas in the compression space 17 flows into the hot space 22 through the connecting pipe 3” a compression chamber (compression space 17)  located between the moving component (piston 5) of the compressor and the auxiliary mass interpreted as the bore of the auxiliary mass and not the mass itself and the warm chamber (hot space 22) 
While Kiyota does not teach an auxiliary mass configured to slide back and forth along the longitudinal axis within the housing and between the moving component of the compressor and the displacer plunger the auxiliary mass connected to the moving component of the compressor by a drive spring and to the displacer plunger by a displacer spring such that Simon (fig 8) teaches an auxiliary mass configured to slide back and forth along the longitudinal axis within the housing and between the moving component of the compressor and the displacer plunger the auxiliary mass connected to the moving component of the compressor by a drive spring and to the displacer plunger by a displacer spring. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the phase shifter taught by cryogenic refrigerator device taught by Kiyota to reduce vibration transfer (in this case, retard the vibration transfer) between components, col 4 line 38 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter”
If a spring-mass-spring phase shifter were added to the cryogenic refrigerator device taught by Kiyota, an auxiliary mass would then appear between the compression chamber 17 and the hot space 22. An auxiliary mass in said position would necessarily and obviously be required to contain a bore to provide the same fluid communication afforded by connecting pipe 3 between the compression chamber 17 and the hot space 22. Simon teaches spring-mass-spring phase shifter to reduce vibration transfer between components, col 4 line 28-31 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter” 

Regarding claim 2, modified Kiyota teaches The device of claim 1 as stated above, further comprising an electromagnetic driver that is configured to drive the back and forth the moving component of the compressor col 1 line 29-31 “The movable coil 8 is constructed so that it can reciprocates in an axial direction of the piston 5 in a gap 16 formed in the magnetic circuit 15”

Regarding claim 10, modified Kiyota teaches The device of claim 1 as stated above, further comprising a linear electric motor (movable coil 8) that is configured to drive back and forth the moving component (piston 5) of the compressor col 1 line 29-31 “The movable coil 8 is constructed so that it can reciprocates in an axial direction of the piston 5 in a gap 16 formed in the magnetic circuit 15”
	
Regarding claim 11, modified Kiyota teaches The device of claim 1 as stated above, wherein the predetermined phase shift is selected to optimize a coefficient of performance of the device col 2 line 21-25 “The interaction of the force and the resonant spring 19 causes the displacer 20 to reciprocate in the cold finger 2 in its axial direction at the same frequency as the piston 5 and out of phase with the piston 5”. The recitation of “the same frequency” combined with “out of phase” by Kiyota demonstrate a “predetermined phase shift”

Regarding claim 12, modified Kiyota teaches The device of claim 11 as stated above, While Kiyota does not explicitly teach the predetermined phase shift is in the range of 25° to 35°, Kiyota teaches col 2 line 25-28 “the piston 5 and the displacer 20 are moving while keeping a suitable difference in phase”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the predetermined phase shift is in the range of 25° to 35°, into the cryogenic refrigerator device taught by Kiyota and to modify the phase shift as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range instant application [0069] The simulations indicate that auxiliary mass 54 moves almost in opposite phase with (e.g. with a phase lag of 195° to about 205° relative to) motion of drive piston 76 

Regarding claim 13, modified Kiyota teaches The device of claim 11 as stated above, While Kiyota does not explicitly teach a phase shift between motion of the auxiliary mass and motion of the drive piston is in the range of 195° to 205°, Kiyota teaches col 2 line 25-28 “the piston 5 and the displacer 20 are moving while keeping a suitable difference in phase”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the phase shift is in the range of 195° to 205°, into the cryogenic refrigerator device taught by Kiyota and to modify the phase shift as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range instant application [0069] The simulations indicate that auxiliary mass 54 moves almost in opposite phase with (e.g. with a phase lag of 195° to about 205° relative to) motion of drive piston 76 over heat lift values ranging from about 0.1 W to about 1.2 W. Over the same range of heat lift values, the phase lag of the motion of displacer 18 relative to the motion of drive piston 76 varies from about 35° to about 25°. Since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 

Regarding claim 15, modified Kiyota teaches The device of claim 1 as stated above, 
While Kiyota does not teach a distal end of the auxiliary mass is mechanically coupled by a displacer spring to a front plunger that is connected to the displacer, Simon (fig 8) teaches a distal end of the auxiliary mass is mechanically coupled by a displacer spring to a front plunger that is connected to the displacer. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the phase shifter taught by Simon into the cryogenic refrigerator device taught by Kiyota to reduce vibration transfer (in this case, retard the vibration transfer) between components, col 4 line 38 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter”
If a spring-mass-spring phase shifter were added to the cryogenic refrigerator device taught by Kiyota, an auxiliary mass would then appear between the compression chamber 17 and the hot space 22. An auxiliary mass in said position would necessarily and obviously be required to be mechanically coupled by springs to the displacer on the distal side and the piston on the proximal side Simon teaches spring-mass-spring phase shifter to reduce vibration transfer between components, col 4 line 28-31 “The problem 

Claim 16 was rejected above as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Further regarding claim 16, modified Kiyota teaches The device of claim 15 as stated above, wherein the displacer (displacer 20) includes a regenerative heat exchanger or a regenerator (regenerator 23) col 2 line 21 “the displacer 20 with the regenerator 23 in it”

Regarding claim 17, modified Kiyota teaches The device of claim 15 as stated above, wherein each of the auxiliary mass and the front mass comprises a central bore (connecting pipe 3 and gas passage 24) so as to allow pneumatic communication of the working agent col 1 line 67 - col 2 line 2 “The compression chamber 17, the space in the connecting pipe 3, the cold space 21, the hot space 22, the regenerator 23 and the gas passage holes 24 communicate with each other” between the compression chamber (compression space 17), the warm chamber (hot space 22) and a warm side of the regenerator (regenerator 23). The claimed bore within the auxiliary mass and the auxiliary mass itself are addressed separately based on their respective functions in each claimed recitation. If a spring-mass-spring phase shifter were added to the cryogenic refrigerator device taught by Kiyota, an auxiliary mass would then appear  
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon as applied to claim 1 above, and further in view of (US 20190207503) Ras et al. hereafter referred to as Ras.

Regarding claim 3, modified Kiyota teaches The device of claim 2 as stated above, 
While Kiyota does not teach the electromagnetic driver comprises a moving assembly comprising axially and oppositely polarized permanent magnets configured to slide back and forth within the housing along the longitudinal axis, and a coil that is wound about the housing and return iron enclosing the driving coil, Ras teaches the electromagnetic driver comprises a moving assembly comprising axially and oppositely polarized permanent magnets [0019] “Each quadrature magnet 28 may be polarized in a direction toward the ring shaped magnet 26 as shown by the arrows on each quadrature magnet 28 as shown in FIG. 3” configured to slide back and forth within the housing along the longitudinal axis , and a coil that is wound about the housing (voice coil 21) and return iron enclosing the driving coil to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the electromagnetic driver with axially and oppositely opposed permanent magnets taught by Ras into the cryogenic refrigerator device taught by Kiyota to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”
Regarding claim 5, modified Kiyota teaches The device of claim 3 as stated above,
While Kiyota does not teach the axially and oppositely magnetized permanent magnets are separated by a ferromagnetic spacer Ras teaches the axially and oppositely magnetized permanent magnets (quadrature magnet 28) are separated by a ferromagnetic spacer (ring shaped magnet 26) to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”
cryogenic refrigerator device taught by Kiyota to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon and Ras as applied to claim 3 above, and further in view of (US 5195320) Kushnir hereafter referred to as Kushnir.

Regarding claim 4, modified Kiyota teaches The device of claim 3 as stated above, Kiyota further teaches the magnet assembly (magnetic circuit 15)
While Kiyota does not teach the compressor comprises a drive piston that is connected to a shaft that extends distally from the magnet assembly Kushnir teaches the compressor comprises a drive piston (piston 6) that is connected to a shaft (connecting rod 20) that extends distally from the driver (crankshaft 16) to transfer motion from the source to the piston col 2 line 36-38 “The drive comprises a crank shaft 16 driven, e.g., by an electric motor (not shown), and coupled by connecting rod 18 and 20 to reciprocate the pistons 6 and 12.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect components using a shaft or rod as taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to transfer 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon and Kushnir.

Regarding claim 6, modified Kiyota teaches The device of claim 1, wherein the moving component of the compressor is a piston (piston 5), 
While Kiyota does not teach the device further comprising a clearance seal between the piston and a static cylinder, Kushnir teaches the device further comprising a clearance seal between the piston and a static cylinder col 1 line 54-56 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to prevent unintended flow between chambers col 3 line 29-31 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to prevent unintended 

Regarding claim 7, modified Kiyota teaches The device of claim 1 as stated above, 
While Kiyota does not teach the moving component of the compressor is a cylinder, Kushnir teaches the moving component of the compressor is a cylinder col 3 line 45 “In addition, while in the illustrated piston-cylinder assembly the cylinder is static, and the piston is reciprocated with respect to the cylinder, it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.”, 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the moving… cylinder and a static piston taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” Thus Kushnir teaches that a compressor has a finite number of configurations. Those configurations are such that the piston can move inside a static cylinder, the cylinder can move around a static piston, or both piston and cylinder could move. Therefore any compressor will be designed using one of these obvious combinations. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).While Kiyota does not teach the device further comprising a clearance seal between the cylinder and a static piston Kushnir teaches the device further comprising a clearance seal between the cylinder and a static piston col 1 line 54 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” and to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”

Regarding claim 14, modified Kiyota teaches The device of claim 1 as stated above, 
While Kiyota does not teach a clearance seal between the displacer plunger and the housing Kushnir teaches a clearance seal between the displacer plunger and the housing, col 1 line 54 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”
 

s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon and Kushnir as applied to claim 7 above, and further in view of (US 6209328) Kim et al. hereafter referred to as Kim.

Regarding claim 8, modified Kiyota teaches The device of claim 7 as stated above, the compressor comprises a cylinder liner interpreted as a cylinder wall (cylinder 4)
While Kiyota does not teach  a proximal cap, the magnet assembly surrounding and attached to the cylinder liner, the cylinder configured to slide back and forth around a cylindrical core that is fixed to the housing, 
Kim (fig 4) teaches the compressor comprises a cylinder liner,  with a proximal cap (first elastic guide support member 151) the first elastic support member of Kim limits the movement of the piston 140 in the proximal direction and maintains the integrity of the cylinder, the magnet assembly (magnet 122b) surrounding and attached to the cylinder liner, interpreted as a cylinder wall (cylinder 110a), to provide motion col 12 line 14 “When a power is applied to the driving motor 120, and the rotor 122 reciprocates based on an electric magnetic force, the driving shaft 130 engaged to the rotor 122 reciprocates”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the magnet assembly surrounding and attached to the cylinder liner as the driver taught by Kim into the cryogenic refrigerator device taught by Kiyota to provide motion col 12 line 14 “When 
Kushnir teaches the cylinder configured to slide back and forth col 3 line 45 “In addition, while in the illustrated piston-cylinder assembly the cylinder is static, and the piston is reciprocated with respect to the cylinder, it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” around a cylindrical core (piston) that is fixed to the housing. While Kushnir does not explicitly teach a cylindrical core (piston) that is fixed to the housing, in the case of a static piston and moving cylinder, the piston is necessarily fixed to the housing to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cylinder configured to slide back and forth around a cylindrical core taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.”
Thus Kushnir teaches that a compressor has a finite number of configurations. Those configurations are such that the piston can move inside a static cylinder, the cylinder can move around a static piston, or both piston and cylinder could move. Therefore any compressor will be designed using one of these obvious combinations. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding claim 9, modified Kiyota teaches The device of claim 8 as stated above, 
While Kiyota does not teach a clearance seal between the core and the cylinder liner Kushnir teaches a clearance seal between the core and the cylinder liner col 1 line 54 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The following all disclose Stirling cycle cryogenic refrigerators with regenerators:
US-20170343248-A1	YAMADA Koji
US-20070261418-A1	Nun; Uri Bin
US-20170122625-A1	ENDO; Masaki
US-20160223227-A1	NAKANO; Kyosuke
US-20160123631-A1	XU; Mingyao
US-20100313577-A1	Kirkconnell; Carl S.
US-20060042272-A1	Dietz; Holger
US-6161389-A		Sekiya; Hiroshi
US-20050223715-A1	Kim, Seon-Young
US-5345769-A		Liepert; Anthony G.
US-5345770-A		Inaguchi; Takashi
Furthermore, US-4664685-A Young; Niels O. discloses a Stirling cycle cryogenic refrigerators with regenerator, driven by a linear motor.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN M KING/Primary Examiner, Art Unit 3763